Case: 14-13224   Date Filed: 08/04/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13224
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 1:14-cv-21146-CMA; 11-bkc-20436-AJC



In Re: BERNARD SEIDLING,

                                       Debtor.
____________________________________________________

CHRISTINE SEIDLING,

                                             Plaintiff - Appellant,

                                 versus

PAUL KELLY,

                                             Defendant - Appellee.


                      ________________________

                            No. 14-13391
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 1:14-cv-21148-CMA; 11-bkc-20436-MIA
                Case: 14-13224       Date Filed: 08/04/2015       Page: 2 of 5


In Re: BERNARD C. SEIDLING,

                                        Debtor.
______________________________________________________

CHRISTINE SEIDLING,

                                                          Plaintiff - Appellant,

                                            versus

ANTHONY SCHEUER,

                                                          Defendant - Appellee.

                               ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                      (August 4, 2015)

Before HULL, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

       Christine Seidling (Seidling) appeals the district court’s affirmance of the

bankruptcy court’s order allowing creditor Paul Kelly’s claim against Seidling’s

ex-husband’s estate. After careful consideration, we affirm. 1


       1
          In addition to the Kelly appeal (No. 14-13224), Seidling also appeals from a similar
bankruptcy court order in favor of another creditor, Anthony S. Scheur (No. 14-13391). Both the
Kelly and Scheur appeals involve many identical issues, and we affirm for substantially the same
reasons. With respect to the two distinct issues raised in the Scheur appeal, we agree with the
district court these arguments were waived. See Hurley v. Moore, 233 F.3d 1295, 1297 (11th
Cir. 2000) (“Arguments raised for the first time on appeal are not properly before this Court.”).


                                               2
                Case: 14-13224     Date Filed: 08/04/2015   Page: 3 of 5


                                  I. BACKGROUND

         Bernard Seidling (Debtor) filed a Chapter 7 bankruptcy. Kelly filed a proof

of claim based on Debtor’s involvement in a bad-faith involuntary bankruptcy

against Kelly’s son. Debtor and Seidling each filed objections to Kelly’s claim.

         After roughly one year of litigation between the Seidlings and Kelly, Debtor

admitted, by failing to respond to a request for admission, see Fed. R. Civ. P.

(a)(3), that he “entered into a conspiracy to file a bad faith involuntary bankruptcy”

against Kelly’s son. Accordingly, Debtor withdrew his objection to Kelly’s claim.

         With only Seidling’s objection outstanding, Kelly moved for final judgment

and liquidation of his claim. The bankruptcy court granted the motion, holding

Seidling no longer had standing to raise an objection to Kelly’s claim and allowing

Kelly’s claim against the estate in the full amount of $640,000. Seidling appealed

to the district court. The district court affirmed, and Seidling now appeals to this

Court.

                                   II. DISCUSSION

1. Debtor’s Admission

         The primary issue in this appeal is whether the bankruptcy court erred in

allowing Kelly’s claim against Debtor’s estate based, in part, on Debtor’s

admission that Kelly’s bad faith claim had merit. The bankruptcy court did not err

in relying on Debtor’s admissions. Cf. Conlon v. United States, 474 F.3d 616, 621


                                           3
               Case: 14-13224      Date Filed: 08/04/2015     Page: 4 of 5


(9th Cir. 2007) (“Unanswered requests for admissions may be relied on as the basis

for granting summary judgment.”). The only authority Seidling cites to support

her position is Rule 36(b) of the Federal Rules of Civil Procedure, which states a

party’s admission “is not an admission for any other purpose and cannot be used

against the party in any other proceeding.” As the district court pointed out,

however, the bankruptcy court’s use of Debtor’s admissions did not violate Rule

36(b). Debtor’s admission was used against the same party (Debtor) in the same

proceeding. Accordingly, the district court did not err in relying on Debtor’s

admissions.

      Furthermore, the bankruptcy court held Seidling lacked standing to object to

Kelly’s claim, and Seidling has not challenged that holding. Given that Seidling’s

objections were not legally operative, and given that the only other objection was

withdrawn, the bankruptcy court had no basis for disallowing Kelly’s claim. See

Fed. R. Bankr. P. 3001(f) (“A proof of claim executed and filed in accordance with

these rules shall constitute prima facie evidence of the validity and amount of the

claim.”); see also In re Lampe, 665 F.3d 506, 514 (3d Cir. 2011) (“[A] proof of

claim that alleges sufficient facts to support liability satisfies the claimant’s initial

obligation to proceed, after which the burden shifts to the objector to produce

sufficient evidence to negate the prima facie validity of the filed claim.”).




                                            4
               Case: 14-13224     Date Filed: 08/04/2015    Page: 5 of 5


2. Other Issues

      Seidling’s appeal raises several other issues, including: (i) the sua sponte

overruling of Seidling’s objection; (ii) lack of notice; (iii) denial of due process;

(iv) the requirement of a trial on damages; (v) insufficient evidence to support the

damage award; and (vi) punitive damages improperly awarded. We do not address

the merits of these issues because, as the district court found, they have been

waived. Bankruptcy Rule 8006 requires an appellant to file and serve, within 14

days after filing a notice of appeal, “a designation of the items to be included in the

record on appeal and a statement of the issues to be presented.” Fed. R. Bankr. P.

8006. “An issue that is not listed pursuant to [Rule 8006] and is not inferable from

the issues that are listed is deemed waived and will not be considered on appeal.”

In re Freeman, 956 F.2d 252, 255 (11th Cir. 1992).

      When Seidling appealed to the district court, she filed a Rule 8006 statement

of issues that raised only one question: whether “the Court erred” in entering the

order. As the district court explained, “[a] statement of issues that merely accuses

the bankruptcy court of having ‘erred’ is insufficient to infer specific grounds for

error upon appeal.” (District Court Opinion at 6.) Accordingly, the district court

did not err in holding these issues were waived.

                                 III. CONCLUSION

      For the foregoing reasons, the district court’s judgments are AFFIRMED.


                                           5